Exhibit 10.2 31047 Genstar Road, Hayward, CA 94544 (510) 240-6000 Fax (510) 240-6096 www.impaxlabs.com February 26, 2014 Larry Hsu, Ph.D. 25309 La Loma Drive Los Altos Hills, CA 94022 Re: Amendment to Separation Agreement Dear Larry, You and Impax Laboratories, Inc. (the “ Company ”) are currently parties to a separation agreement, dated as of June 24, 2013 (the “ Separation Agreement ”), which sets forth the terms of your employment with the Company. The Separation Agreement provides, among other items, that you will be entitled to receive certain benefits upon your retirement from the Company. Effective as of the date of this letter amendment (this “ Amendment ”), you and the Company hereby agree to amend the Separation Agreement as follows. Section 3(d) (i) is hereby deleted and replaced in its entirety with the following: “
